FILED
                            NOT FOR PUBLICATION                             APR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERTO VALENZUELA, an                           No. 10-56455 and 10-56517
individual; RUBY VALENZUELA, an
individual; and PEARL OF THE ORIENT,             D.C. No. 2:09-cv-02075-DMG-
INC., a California corporation d/b/a             FFM
MANILA FINE JEWELERS,

               Plaintiffs - Appellants           MEMORANDUM *
               and Cross-Appellees,

  v.

ADT SECURITY SERVICES, INC.,

              Defendant - Appellee
              and Cross-Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                     Argued and Submitted February 16, 2012
                              Pasadena, California

                                                                                  **
Before: PREGERSON and BEA, Circuit Judges, and PRATT, District Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **   The Honorable Robert W. Pratt, District Judge for the U.S. District
Court for Southern Iowa, sitting by designation.
      Plaintiffs-Appellants Roberto and Ruby Valenzuela and Pearl of the Orient,

Inc. d/b/a Manila Fine Jewelers (collectively “Valenzuela”) appeal from the

following district court orders: 1) the grant of summary judgment in favor of

Defendant-Appellee ADT Security Services, Inc. (“ADT”) on Valenzuela’s claim

of gross negligence; 2) the decision to enforce a limited damages provision after

granting summary judgment in favor of Valenzuela on a breach of contract claim;

and 3) the refusal to award attorneys’ fees in favor of Valenzuela. ADT cross-

appeals the district court’s refusal to award attorneys’ fees in its favor. We have

jurisdiction pursuant to 28 U.S.C § 1291. We review de novo the district court’s

legal determinations. Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir. 1999)

(en banc). We review the district court’s decision to award or deny attorneys’ fees

for abuse of discretion. Drucker v. O’Brien’s Moving & Storage, Inc., 963 F.2d

1171, 1173 (9th Cir. 1992).

      The district court properly granted summary judgment in favor of ADT on

Valenzuela’s gross negligence claim. Although ADT failed properly to install

Valenzuela’s alarm system and failed to provide notification services when it

actually received an alarm signal from the system, ADT’s legal obligation to

provide either service arose solely from its contractual relationship with

Valenzuela, not from any duty independent of the parties’ contract. See Ehrlich v.


                                          2
Menezes, 21 Cal. 4th 543, 558 (1999) (“[C]onduct amounting to a breach of

contract becomes tortious only when it also violates a duty independent of the

contract arising from principles of tort law.”); Better Food Mkts., Inc. v. Am. Dist.

Tel. Co., 40 Cal. 2d 179, 187-88 (1953) (limiting a plaintiff to contractual remedies

where a defendant alarm company failed timely to report alarm activations to law

enforcement).

      The district court properly limited Valenzuela’s damages for breach of

contract to $1,000. In California, liquidated damages provisions in commercial

contracts are presumed valid “unless the party seeking to invalidate the provision

establishes that the provision was unreasonable under the circumstances existing at

the time the contract was made.” Cal. Civ. Code § 1671(b). Valenzuela has not

identified any circumstances that existed at the time of contract formation that

would support a conclusion that the liquidated damages provision was

unreasonable. Moreover, California courts routinely uphold such provisions in

cases such as this one. E.g., Better Food Mkts., Inc., 40 Cal. 2d at 187; Atkinson v.

Pac. Fire Extinguisher Co., 40 Cal. 2d 192, 196–97 (1953); Guthrie v. Am.

Protection Indus., 160 Cal. App. 3d 951, 953 (1984); Feary v. Aaron Burglar

Alarm Inc., 32 Cal. App. 3d 553, 558 (1973).




                                           3
      The district court properly denied Valenzuela’s request for attorneys’ fees.

Although Valenzuela was successful in obtaining a breach of contract judgment

against ADT, “prevailing party” status for purposes of an attorneys’ fee award

under California Civil Code § 1717 is measured by “compar[ing] the relief

awarded on the contract claim or claims with the parties’ demands on those same

claims and their litigation objectives as disclosed by the pleadings . . . and similar

sources.” Hsu v. Abbara, 9 Cal. 4th 863, 876–77 (1995). Valenzuela succeeded in

obtaining only a minute portion of its claimed damages. It was well within the trial

court’s discretion to decline Valenzuela prevailing party status in such

circumstances. See Berkla v. Corel Corp., 302 F.3d 909, 922 (9th Cir. 2002).

      Finally, the district court properly denied ADT’s request for attorneys’ fees.

Certainly, when comparing simple monetary results, ADT was ostensibly more

successful in achieving its litigation goals than was Valenzuela.1 A determination

of prevailing party status, however, does not turn on mere monetary results; rather,

it requires evaluation of overall litigation success. See Hsu, 9 Cal. 4th at 876–77.

To that end, we find it was not an abuse of discretion for the district court to

decline ADT prevailing party status where ADT actively sought to avoid both the


      1
             Valenzuela maintained at all times an entitlement to over $821,000 in
damages. ADT maintained at all times that Valenzuela’s breach of contract claim
was barred, or if not, that Valenzuela was limited to $1,000 damages.

                                           4
entry of judgment and the entry of $1,000 damages against it on Valenzuela’s

breach of contract claim.

      The district court’s determinations on all of the foregoing issues is,

therefore, AFFIRMED.




                                          5